DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kimberly Peaslee on 24 February 2021.
The application has been amended as follows: 
1. (Currently Amended) A UHF/VHF antenna, comprising: a dual polarization spiral antenna located a distance above a ground plane, the spiral antenna having spiral sections with arms attached to the spiral sections; one or more resistors grounding the spiral sections and arms; a cavity being located under the spiral antenna and below the ground plane; at least one feed attached to the spiral antenna; wherein the distance above the ground plane is about two inches or less than 1/10 wavelength at a high frequency of operation[[.]];
wherein each of the arms comprise a plurality of rectangular sections; 
and wherein the plurality of rectangular sections have resistors coupled in series electrically coupling the rectangular sections.

2. (Original) The UHF/VHF antenna according to claim 1, wherein the spiral antenna has a spiral with two or more spiral sections and corresponding two or more horizontal arms.

3-5. (Canceled)

6. (Original) The UHF/VHF antenna according to claim 1, further comprising a dielectric substrate and wherein the spiral antenna is disposed on the dielectric substrate.

7. (Original) The UHF/VHF antenna according to claim 1, wherein the antenna has a 3:1 VSWR over a frequency bandwidth and 0 dBi gain at boresite for most of the band in both polarizations.

8. (Original) The UHF/VHF antenna according to claim 1, wherein the antenna is mounted to a side of an aircraft with a radar warning receiver system attached to it within the aircraft.

9. (Original) The UHF/VHF antenna according to claim 1, wherein the antenna is mounted to a side of an aircraft with a communications radio attached to it.

10. (Original) The UHF/VHF antenna according to claim 1, wherein the antenna is mounted to a side of an aircraft with a RF transmitter attached to it.
11. (New) The UHF/VHF antenna of claim 1, wherein the high frequency of operation is in the UHF/VHF range.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Prior art Diamond et al. (U.S. Patent No. 5257032) teaches a spiral antenna with rectangular arms, but does not teach resistors connected in series between multiple rectangular arms. Prior art Nurnberger et al. (U.S. Patent No. 5815122) teaches a spiral antenna spaced close to the ground plane, but does not teach rectangular arms. The combination of the prior art does not render obvious the independent claim as arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896